Citation Nr: 1610139	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.H.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D. C. A copy of the hearing transcript has been associated with the record.

In November 2012, the Veteran filed a claim for service connection for several conditions. He indicated that he had a lung biopsy in October 2011 with fibrosis and interstitial pneumonitis and still had shortness of breath, which raised a claim for service connection for a lung disorder, to include fibrosis and interstitial pneumonitis.

In October 2014, the Board remanded the claim for service connection for a skin disorder for further development and adjudicative action. Additionally, the Board referred the issue of entitlement to service connection for a lung disorder, to include fibrosis and interstitial pneumonitis. The AOJ has not yet adjudicated this issue; therefore it is again referred to the AOJ for appropriate action. 38 C.F.R. §19.9(b)(2015).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his skin disorder, to include as due to an undiagnosed illness, is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran asserts that his skin disorder is due to his active service during the Gulf War. Resolving all doubt in the Veteran's favor, the Board is granting his appeal.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Evidence that relates a current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 U.S.C.A. 	
§ 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Medical records reflect that the Veteran has been diagnosed with cellulitis, eczema, xerosis, morphea and atopic dermatitis on various parts of his body, including his neck and arms. See the August 2009 through March 2014 VA treatment records. As such, service connection on a presumptive basis for claimed disabilities based on an undiagnosed illness or medically unexplained chronic multi-symptom illnesses is not warranted. However, the first element of a direct service connection claim is satisfied. See Hickson, 12 Vet. App. at 253.

The Veteran's service treatment records (STRs) are silent for complaints, treatment or diagnoses of the Veteran's currently diagnosed skin disorders. Additionally, in his August 2004 Report of Medical History at separation, the Veteran denied having or ever having had skin diseases. His STRs reflect complaints of ingrown hairs on his face and neck, and assessments for pseudofolliculitis barbae. See the May 2002 through July 2002 STRs. An April 2004 Post-Deployment Health Assessment reflects that the Veteran complained of skin diseases or rashes during his deployment. Accordingly, the second element of a service connection claim is also satisfied. See Hickson, 12 Vet. App. at 253; Shedden, 381 F.3d at 1167.

As to the final element for service connection, that of a nexus between his current skin disorder and his in-service skin problems, the Veteran has asserted that his skin condition was caused by exposure to the environmental elements to include sandstorms while serving in Iraq. See the August 2014 central office hearing transcript. The Veteran indicated that he was diagnosed with eczema in 2005; however, the post service treatment records associated with the record only date back to 2007. During the hearing, C.H. testified that the Veteran indicated to her that he believes his skin disorder stems from his time in Iraq.

The Veteran was afforded a VA skin examination in June 2015. The examiner described the Veteran's skin as hyperpigmented lichenified plaque with few erythematous papules on the left and back of neck. She also documented mild hyperpigmented lichenified skin within the antecubital fossa. The Veteran did not have a flare up during the examination and the examiner noted that eczema was visible on less than 5 percent of the Veteran's body.

The examiner opined that the Veteran's skin disorder was as likely as not incurred in or caused by the in-service injury, event or illness, noting the Veteran's assertion that his rash began in 2003-2004 while in Iraq his dermatological treatment that began in 2007. The examiner noted that the dermatologist's note that the Veteran's rash began in service. She also noted that the Veteran's STRs are negative for any documentation of following skin conditions (including eczema, foot rash, dermatitis, xerosis, morphea and pityriasis rosea); however, upon examination of the Veteran and a review of his electronic record, she determined that the Veteran's skin condition was likely related to service. 

The Veteran is competent to discuss observable symptoms such as skin rashes, peeling, cracking, and itching. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, the credibility of his assertions is bolstered by the medical opinion of the June 2015 VA examiner.

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59  (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207   (1994). Certainly then, if the Veteran is both competent and credible in his report of skin problems beginning during his active service and continuing since that time, when resolving all reasonable doubt in his favor, it is just as likely as not that his skin disorder is related or attributable to his military service or dates back to his service. 38 C.F.R. 
§ 3.102. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). Accordingly, service connection for a skin disorder is warranted.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


